Vanguard Long-Term Investment-Grade Fund Supplement to the Prospectus and Summary Prospectus dated May 26, 2011 Prospectus and Summary Prospectus Text Changes The following text replaces similar text under Primary Investment Strategies : The Fund invests in a variety of high-quality and, to a lesser extent, medium-quality fixed income securities, at least 80% of which will be intermediate- and long-term investment-grade securities. High-quality fixed income securities are those rated the equivalent of A3 or better by Moodys Investors Service, Inc., or another independent rating agency or, if unrated, are determined to be of comparable quality by the advisor; medium-quality fixed income securities are those rated the equivalent of Baa1, Baa2, or Baa3 by Moodys or another independent rating agency or, if unrated, are determined to be of comparable quality by the advisor. (Investment-grade fixed income securities are those rated the equivalent of Baa3 and above by Moodys.) The Funds dollar-weighted average maturity is expected to fall within a range that is five years shorter than or five years longer than that of its benchmark index. Prospectus Text Changes The table under Investing in Vanguard Bond Funds is replaced with the following: Expected Dollar-Weighted Fund Primary Investments Average Maturity Short-Term Treasury U.S. Treasury bonds 14 years Short-Term Federal U.S. government agency bonds 14 years Short-Term Investment-Grade Investment-grade bonds 14 years Intermediate-Term Treasury U.S. Treasury bonds 510 years Intermediate-Term Investment-Grade Investment-grade bonds 510 years GNMA GNMA mortgage certificates Generally 310 years Long-Term Treasury U.S. Treasury bonds 1530 years Long-Term Investment-Grade Investment-grade bonds Generally 1530 years © 2011 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 28 112011
